 CHELSEA CLOCK COMPANY69Chelsea Clock CompanyandDistrict#38, Interna-tionalAssociation of Machinists and AerospaceWorkers, AFL-CIO. Case 1-CA-6104March 7, 1968DECISION AND ORDERBY MEMBERS BROWN, ZAGORIA, AND JENKINSUpon a charge filed by District #38, Interna-tionalAssociation of Machinists and AerospaceWorkers, AFL.-CIO, hereinafter called the Union,the General Counsel of the National Labor Rela-tions Board, by the Acting Regional Director forRegion 1, issued a complaint dated October 31,1967,allegingthatChelseaClockCompany,hereinafter called Respondent, had engaged in andwas engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before aTrial Examiner were duly served on Respondent.With respect to the unfair labor practices, thecomplaintalleges,in substance, that on or aboutOctober 3, 1967,, the Union was duly certified bythe Board' as the exclusive bargaining representa-tive of Respondent's employees in a unit found ap-propriate, that since on or about October 6, 1967,the Union has requested and is requesting Respon-dent to bargain collectively with respect to saidunit, and that, since on or about October 6, 1967,Respondent has refused and is refusing to recognizeor bargain with the Union as such exclusive bar--gainingrepresentative.On November 9, 1967,Respondent filed its answer denying that a majorityof its employees designated the Union as theirrepresentative and that the Union is, or has beenfrom the date of its certification, the appropriateunit representative of Respondent's employees,although admitting that the Union obtained an"arithmetical"majority of the votes cast in theBoard-conducted election held on August 31, 1966,and was thereafter certified. Respondent also ad-mits the Union's October 6, 1967, request to bar-gain and that, since on or about October 6, 1967,Respondent has refused to do so. As affirmativedefenses, Respondent alleges that the election wasinvalid and the ensuing certification arbitrary andcapricious, in that the procedure underlying thecertification deprived Respondent of due process oflaw.On November 28, 1967, the General Counselfiled with the Acting Regional Director for RegionIamotion for summary judgment wherein herequested the Board to find, in effect, that the Re-gionalDirector has conclusively determined thatthe Union has been duly designated and properlycertified as bargaining representative of the em-ployees involved, and, in view of the admissionscontained in respondent's answer, that the allega-tions of the complaint be found to be true and adecision and order be issued without a hearing onthe basis of the pleadings. On this same date, theActing Regional Director referred the motion tothe Board. On November 30, 1967, the Board is-sued an order transferring proceeding to the Boardand notice to show cause on or before December15, 1967, why the General Counsel's motion forsummary judgment should not be granted. OnDecember 8, 1967, Respondent filed an oppositiontoGeneralCounsel'smotionforsummaryjudgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire recordin this case, the Boardmakes the following:RULING ONTHE MOTION FOR SUMMARY JUDGMENTThe record establishes that in Case 1-RC-9103the Union and Respondent executed, and the Re-gional Director approved, on August 4, 1966, anagreement for consent election in a stipulated ap-propriate unit. Under the terms of thatagreement,the Regional Director's rulings onobjections are tobe "final and binding."2 On August 31, 1966, anelection was conducted among the employees inthe unit. The results of the election, in which 51eligible voters cast ballots, established that 21 bal-lotswere cast for, and 17 against, the Union, andthat 4 ballots were challenged. On September 6,1966, Kenneth Ultsch, Jr., one of the challengedvoters,filed8(a)(1)and (3) chargesagainstRespondent3 alleging that he had been dischargedbecause of his activities on behalf of the Union. OnSeptember 8, 1966, Respondent timely filed objec-tions to conduct affecting the results of the electionalleging, in substance, that Ultsch was a supervisorand that he campaigned on behalf of the Union andotherwise interfered with the conduct of the elec-'Supplemental report on objection and certification of representative inCase I-RC-91032ContinentalNut Company,164 NLRB 508 See National LaborRelationsBoard Rules and Regulations,Series 8, asamended, Section 102.62(a).' Case l-CA-5632170 NLRB No. 21 70DECISIONSOF NATIONALLABOR RELATIONS BOARDtion.On October 12, 1966, the Regional Directorissued a report on challenged ballots, revised tallyof ballots, and objections wherein he sustained thechallenges to three of the four challenged ballots,but did not rule either on the challenge to Ultsch'sballot, since it could not affect the results of theelection, or on the objections, since Ultsch's super-visory status was also material to the charges inCase I-CA-5632 in which a complaint had issued.Accordingly, on October 21, 1966, the Acting Re-gional Director issued an order consolidating Case1-RC-9103 and Case 1-CA-632 for hearing be-fore a Trial Examiner, and providing that upon is-suance of the Trial Examiner's decision Case1-RC-9103wouldbeseveredfromCase1-CA-5632 and remanded to the RegionalDirector for final determination.On December 6, 1966, Respondent filed a mo-tiontoseverCase 1-RC-9103 from Case1-CA-5632, alleging that the Regional Directorwas without power or authority to consolidate thecases, and that the consolidation was an improperdelegation of Case 1-RC-9103 to the Trial Ex-aminer. The motion was referred to, and denied by,the Trial Examiner at the opening of the hearing inthe consolidated case. On December 9, 1966, theBoard denied Respondent's request for special per-mission to appeal the Trial Examiner's refusal tosever the cases for purposes of hearing.On May 24, 1967, the Trial Examiner issued hisdecision in the consolidated case. He found, as toCase 1-RC-9103, that there was no merit to theRespondent's objections and recommended thatthey be overruled in their entirety and that the Re-gional Director certify the Union as the collective-bargaining representative of the employees in thestipulated unit. The Trial Examiner also severedCase 1-RC-9103 from Case 1-CA-5632 and re-manded Case 1-RC-9103 to the Regional Directorfor further action in accordance with Section102.62(a) of the Board's Rules and Regulations,Series 8, as amended.On June 28, ,1967, both parties filed exceptions,together 'withsupportingbriefs,inCases1-RC-9103 and 1-CA-5632. In its exceptions,Respondent contended,inter alia,that the con-solidation of the cases as well as the subsequentseverance thereof by the Trial Examiner were im-proper.' Subsequently, on September 28, 1967, theBoard issued a Decision and Order in the con-solidated case in which it adopted the findings, con-clusions, and recommendations of the Trial Ex-aminer' Thereafter, on October 3, 1967, the Act-'The Respondent also raised this argument on June 22,1967, whenit fileda "Statement of Position" with the Regional Director in Case 1-RC-9103ing Regional Director issued a supplemental reporton objections and certification of representative inwhich, after having considered the Trial Examiner'sDecision and the exceptions and briefs insofar asthey pertained to Case 1-RC-9103, he adopted thefindings, conclusions, and recommendations of theTrial Examiner, overruled Respondent's objectionsin their entirety, and certified the Union as the ex-clusive representative of the employees in the ap-propriate unit.As indicated, Respondent's answer alleges as anaffirmative defense that the election was invalidand the issuance of the certification an arbitraryand capricious act because the procedure underly-ing the certification deprived Respondent of dueprocess of law. Its opposition to the motion forsummary judgment further explicates its affirmativedefense by alleging that the Regional Director im-properly consolidated the representation and unfairlaborpracticecases,"therebyimproperlydelegat(ing) resolution of material and factual is-suesto the National Labor Relations Board in ex-plicit contravention of the consent election agree-ment . . . ." More specifically, Respondent con-tends, basically, that it is entitled to a hearing inorder to adduce evidence unavailable at the time ofthe hearing in the consolidated case to show that(1) the Regional Director'sex parteinvestigation ofthe challenges and objections in Case 1-RC-9103led him to conclude that the election should be setaside if, after a hearing confined to Ultsch's super-visory status, the Regional Director determined thatUltsch was, in fact, a supervisor, and ' (2) the Re-gional Director never intended to submit to hearingthe issue of the impact of Ultsch's (union) activitieson the election but nevertheless adopted the TrialExaminer's findings with respect thereto instead ofadopting his own independent conclusion, whichdiffered from that of the Trial Examiner, andthereby acted in contravention of the terms of theconsent-election agreement. In short, Respondentcontends that due process of law entitles it to ahearing for the purpose of adducing evidence bear-ing on its affirmative defense that the RegionalDirector erred procedurally by consolidating therepresentation and unfair labor practice cases, andsubstantivelybecause he acted arbitrarily andcapriciously by substituting the TrialExaminer'sconclusions for his own and thereby invalidated hisdecision and the finality of that decision, contraryto the terms of the consent-election agreement. Wefind no merit in these contentions.5 167 NLRB 85 CHELSEA CLOCK COMPANY71As to Respondent's procedural defense, we per-ceive nothing in the record to indicate that the Re-gional Director, by consolidating the representationand the unfair labor practice proceedings for pur-poses of hearing in order to dispose of material is-sues raised in both proceedings, either acted con-trary to long-established procedure,' or intended toremove from the scope of the hearing the basicrepresentation issue which Respondent raised andsought to have resolved. The record clearly showsthat Ultsch's supervisory status was such an issue.The Trial Examiner merely acted as the RegionalDirector'shearing officer with respect to therepresentation matter in the consolidated case.Respondent's substantive argument is equallywithout merit.We have long held that in consent-election agreements of the type here involved,nothing short of arbitrary7 or capricious action bythe Regional Director will invalidate his decisionwhich the parties have agreed to accept as final.'An error in judgment will not affect the finality ofhis determination,' only fraud, misconduct, or suchgrossmistakes as to imply bad faith.10 In furtherenunciation of these principles directed towardlimiting attempts to overturn determinations of thepresent character, the Supreme Court stated inUnited States v. Wunderlich, et al.,342 U.S. 98, thatDespite the fact that such other words as"negligence,""incompetence,""capri-ciousness" and "arbitrary" have been used inthe course of opinions, this Court has con-sistently upheld the finality of the departmenthead's decision unless it was founded onfraud,alleged and proved. So fraud is in essence theexception. By fraud we mean conscious wrong-doing, an, intention to cheat or be dishonest.The decision of the department head, absentfraudulent conduct, must stand under the plainmeaning of the contract. {Emphasis supplied. ]Respondent has agreed to accept the RegionalDirector's determination as final. It has not allegedfraud. Nor has it alleged misconduct or bad faith.Nor does it seek a hearing in order to prove any ofthe foregoing. Beyond a vague and naked assertion,Respondent has not presented a scintilla of'N.L R B vDixieShirt Co,176 F 2d 969 (C A4), 0 E Szekely and As-sociates, Inc,117 NLRB 42. See National Labor Relations Board Rulesand Regulations, Serves 8, as amended, Section 102 33' In the Trial Examiner's Decision in the consolidated case, the Trial Ex-aminer, in discussing Ultsch's alleged activities on behalf of the Union, in-advertently discredited, testimony of employee Alice Barry In fact, Barrydid not testify From the context, it is apparent that the Trial Examiner in-tended to discredit the testimony of Walter Mutz that Barry had told himthat Ultsch had solicited her to attend the union meeting Similarly, theTrialExaminer inadvertently noted that Ultsch attended two unionmeetings when the record shows that he attended three In view of ourdisposition of this case, we deem these errors to be of no significance'Semi-Steel CastingCo.,of St. Louis v N L R B,160 F 2d 388 (C A 8),cert, denied 322 U S 7630Merrimac Hat Corp.,85 NLRB 329,33 1.evidence to support its position. At best, it is alleg-ingmerely that the Regional Director made apreliminary statement which, at first blush, in-dicated one course of action, and that, after review-ing the results of a full hearing and after consider-ing the positions of the parties as set forth in theirexceptions and briefs, a different course of actionwas indicated. In reality, Respondent is claimingthat the Regional Director committed somethingakin to an error in judgment. However, even assum-ing,arguendo,an error in judgment on the RegionalDirector's part, which we do not, Respondent is stillnevertheless bound by the Regional Director's deci-sion which, by the terms of the consent-electionagreement, it had agreed to accept as final.11 Wecannot conclude, therefore, that, by adopting thatpart of the Trial Examiner's Decision pertaining tothe representation case, the Regional Directorfailed to exercise independent judgment.Inasmuch as Respondent contends, in effect, thatthe Regional Director erred in his findings and con-clusions, Respondent's plea for a hearing in the in-stant proceeding is unavailing since, as noted, itagreed to be bound by the Regional Director'sfindings and conclusions. We do not pass upon themerits of his decision. In order for Respondent toprevail here, it must allege, and prove, that the Re-gional Director's determinations were arbitrary andcapricious.12 In this case, Respondent's allegationsand evidence in support thereof fall far short ofsuch proof. Accordingly, there are no issues of factor law which require a hearing.All material issues thus having been decided bythe Board or admitted in the answer to the com-plaint, there are no matters requiring a hearing be-fore a Trial Examiner. Accordingly, the GeneralCounsel'smotion for summary judgment isgranted.13 On the basis of the record before it, theBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Massachusetts corporation with itsprincipal office and place of business located at'0McMullen Leavens Co,83 NLRB 948, 955,General Armature & Manu-facture Co, 89 NLRB 654, 659ii Jas H Matthews & Co,145 NLRB 1680, 16832 Jas H. Matthews & Co, supra"Respondent's contentionsthat the Administrative Procedure Act, Sec-tion 10(b) of the Labor ManagementRelationsAct, as amended, and theBoard's own Rules and Regulations,in effect, guarantee an absolute rightto hearing is without merit In circumstances such as these, where no litiga-ble issueshave been properly raised,the Board may entertain and ruleupon a motionfor summaryjudgment or judgment on the pleadingsMoreover, the Boardhas exercised these powers in numerous cases SeeMontgomery Ward & Co , Incorporated,165 NLRB 652;ThePuritan Sport-swear Corp,162 NLRB 13,E-Z Davis Chevrolet,161 NLRB 1380,Collins& Aiknian Corp.,160 NLRB 1750. 72DECISIONS OF NATIONALChelsea, Massachusetts, is engaged in the manufac-ture, sale, and distribution of clocks, timepieces,barometers, and related products. In the course andconduct of its business operations, Respondent an-nually purchases raw materials valued in excess of$50,000 which are shipped directly to its place ofbusiness in Chelsea, Massachusetts, from supplierslocatedoutsidetheCommonwealth of Mas-sachusetts. Respondent also annually ships productsvalued in excess of $50,000 directly from its placeof business in Chelsea, Massachusetts, to pointslocatedoutsidetheCommonwealth of Mas-sachusetts. Respondent admits, and we find, that atall times material herein, it is an employer engagedin commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and we find, that the Unionisa labor organization within the meaning of Sec-tion 2(5) of the Act.HI.THE UNFAIR LABOR PRACTICESA. TheRepresentation ProceedingThe UnitThe following employees of Respondent con-stitute,and at all times material herein have con-stituted, a unit appropriate for collectivebargainingwithin the meaning of Section 9(b) of the Act: Allproduction and maintenance employees includingjanitors and regular part-time employees of the Em-ployer at its plant located at Chelsea,Mas-sachusetts, but excluding office clerical employees,plant clerical employees, homeworkers, profes-sionalemployees,draftsmen,guards,assistantforemen, and all supervisors as defined in the Act.B.TheCertificationOn or about August 31, 1966, a majority of theemployees of Respondent voted in a secret electionconducted among the employees in said unit, underthe supervision of the Regional Director for Region1, and designated the Union as their representativefor the purposes of collective bargaining withRespondent. On October 3, 1967, the Acting Re-gional Director for Region 1 certified the Union asthe collective-bargaining representative of the em-ployees in said unit, and the Union continues to besuch representative.LABOR RELATIONS BOARDC. TheRequest To Bargain and the Respondent'sRefusalCommencing on or about October 6, 1967, andcontinuing to date, the Union has requested, and isrequesting, Respondent to bargain collectively withit as the exclusive collective-bargaining representa-tive of all the employees in the above-describedunit. Since on or about October 6, 1967, and con-tinuing to date, Respondent did refuse, and con-tinues to refuse, to bargaining collectively with theUnionastheexclusivecollective-bargainingrepresentative of the employees in said unit.Accordingly, we find that the Union was dulycertified by the Board as the collective-bargainingrepresentative of the employees of Respondent inthe appropriate unit described above in the Board'scertification, and that the Unionat all times sinceOctober 3, 1967, has been and now is the exclusivebargaining representative of all the employees inthe aforesaid unit, within the meaning of Section9(a) of the Act. We further find that Respondenthas, since October 6, 1967, refused to bargain col-lectively with the Union as the exclusive bargainingrepresentative of its employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) ofthe Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth insectionIII. above, occurring in connection with its opera-tions described in section I, above, have a close, in-timate, and substantial relationship to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that itcease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Chelsea Clock Company is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act. CHELSEA CLOCK COMPANY732.District#38, InternationalAssociation ofMachinists and Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section2(5) of the Act.3.All production and maintenance employeesincluding janitors and regular part-time employeesof Respondent at its plant located at Chelsea, Mas-sachusetts, but excluding office clerical employees,plant clerical employees, homeworkers, profes-sionalemployees,draftsmen,guards,assistantforemen, and all supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. SinceOctober 3, 1967, the above-namedlabor organization has been the exclusive represen-tative of all employees in the aforesaid appropriateunit for the purposes of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By refusing on or about October 6, 1967, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and has thereby en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.ORDERplant clerical employees, homeworkers, profes-sionalemployees,draftsmen,guards,assistantforemen, and all supervisors as defined in the Act.(b) In any like or related manner, interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed to them by Section 7 ofthe Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofallemployees in the aforesaid appropriate unit,with respect to wages, hours, and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement.(b) Post at its Chelsea, Massachusetts, place ofbusiness, copies of the attached notice marked"Appendix."" Copies of said notice, on forms pro-vided by the Regional Director for Region 1, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.14 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order "Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent,Chelsea Clock Company, Chelsea, Mas-sachusetts, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages,hours, and other terms and conditions ofemployment,with District#38, International As-sociation of Machinists and Aerospace Workers,AFL-CIO,as the exclusive bargaining representa-tive of its employees at its Chelsea, Massachusetts,operation,in the following appropriate unit: Allproductionand maintenance employees includingjanitors and regular part-time employees of theRespondent at its plant located at Chelsea, Mas-sachusetts, but excluding office clerical employees,APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith District#38, International Association ofMachinistsandAerospaceWorkers,AFL-CIO,astheexclusivebargainingrepresentative of the employees in the follow-ing appropriate unit:All production and maintenance em-ployees including janitors and regular 74DECISIONS OF NATIONALpart-time employees of the Employer at itsplant located at Chelsea, Massachusetts,but excluding office clerical employees,plant clerical employees, homeworkers,professionalemployees,draftsmen,guards, assistant foremen, and all super-visors as defined in the Act.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive represen-tative of all employees in the above-describedbargaining unit with respect to wages, hours,and other terms and conditions of employ-ment, and, if an understanding is reached, em-body such understanding in a signed agree-ment.LABOR RELATIONS BOARDCHELSEA CLOCKCOMPANY(Employer)DatedBy(Representative) (Title)'This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 20th Floor, John F. Kennedy Federal Build-ing, Cambridge and New Sudbury Streets, Boston,Massachusetts,-02203 Telephone 223-3300.